Citation Nr: 1027603	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include manic depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran provided testimony at an October 2009 hearing before 
the undersigned Acting Veterans Law Judge. 

As discussed at the Veteran's October 2009 Board hearing, his 
claim on appeal been recharacterized by the Board as indicated on 
the title page of this decision in light of the Court's holding 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking 
service connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records include a DA Form 3349 
showing the Veteran to have been temporarily profiled for 
psychiatric disability in June 1975.  Additionally, a service 
treatment record indicates that a urinalysis was positive for 
drug abuse in June 1975.  In written statements received in 
October 2009, the Veteran's two sisters recounted that when the 
Veteran returned from service in 1975 he was quite changed and 
disturbed as compared to his personality during childhood.  Based 
on their observations they expressed the view that the Veteran 
remained disturbed during the years thereafter and into the 
present time.  Currently, the Veteran is treated at VA for 
psychiatric disability, variously diagnosed, to include bipolar 
disorder, depression, and non-combat related PTSD.  The Veteran 
contends that he had psychiatric problems from service forward 
but denied to himself that he had problems until many years after 
service.  Because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the [V]eteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination and 
opinion as to whether the Veteran's psychiatric disability began 
during service or is related to some incident of service is 
warranted.  See 38 U.S.C.A. § 5103A(d)(2); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.159(c)(4)(1).  The 
requirement under the VCAA for warranting a VA examination, that 
the evidence "indicates" that the Veteran's disability "may" 
be associated with the Veteran's service, is a low threshold.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As the Veteran was temporarily profiled for psychiatric problems 
toward the end of his period of active service, but there is only 
one brief entry in the service treatment records arguably 
pertaining to psychiatric disability, the Veteran's complete 
Official Military Personnel File (OMPF) may be useful in 
ascertaining the nature and extent of any symptoms or other 
indicators of psychiatric disability observed during active 
service.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Veteran is receiving ongoing treatment at VA 
for psychiatric disability.  All relevant records of treatment 
that have not been previously obtained should be sought by the 
RO/AMC.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability that 
have not been previously sought and obtained by 
the RO.

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
should obtain any records that have not been 
previously obtained from each health care 
provider the Veteran identifies.  

The records sought must include all relevant 
records of VA treatment for the period from 
August 2009 forward.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.
  
2.  Contact all necessary service department 
sources to obtain the Veteran's complete 
Official Military Personnel File.

3.  Once all available relevant medical records 
and service department records have been 
received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a mental health examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 50 
percent or greater probability) that the 
Veteran has current psychiatric disability that 
began during service or is related to any 
incident of service.

The RO must send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed, to 
include any service personnel files obtained; 
an entry in the service department records 
dated in June 1975 indicating that the Veteran 
had been evaluated by urinalysis as having 
engaged in drug abuse; a June 1975 service 
treatment record indicating that the Veteran 
was temporarily profiled for psychiatric 
disability; and post-service VA and private 
records of treatment for psychiatric 
disability.

The examiner should take a detailed history 
from the Veteran, and review an extensive 
January 2005 VA psychiatric work-up that 
includes the Veteran's descriptions of events 
that took place during his military service, 
and the competent written observations of his 
sisters received in October 2009 regarding the 
Veteran's condition when he returned from 
active service in 1975.  If there is a medical 
basis for discounting the credibility or 
reliability of the histories provided by the 
Veteran or his sisters the examiner should so 
state.

The examiner must provide a diagnosis for each 
psychiatric disorder found, and for each 
disorder found a medical opinion as to whether 
it is at least as likely as not (whether there 
is a 50 percent or greater probability) that 
the disorder began during active service or is 
related to any incident of service.

As the Veteran has been diagnosed as having 
psychosis during recent years, the examiner 
should additionally provide an opinion as to 
whether the Veteran experienced psychosis 
within one year after discharge from active 
service.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles.  

4.  Readjudicate the issue on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

